DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received on 7/21/2020.
Claims 1-13 are canceled.
4.	Claims 14-32 are remaining in the application.
Election/Restrictions
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-24 drawn to a system including an underwater station, surface facility, cable, marker buoy and anchoring device; classified in 114/322 (USPC); B63C11/00 (CPC).
II.	Claims 25-30 drawn to a method for connecting an underwater station to a surface facility with a cable and marker buoy; classified in 441/6 (USPC); B63B2021/225 (CPC).
6.	Inventions II and I are related as process and apparatus (system) for such practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, both of the above are true; (1) the process as claimed can be practiced by another and materially different apparatus (which does not require all of the attributes or material/structure of the apparatuses as claimed, or requires additional or different material/structure than the apparatuses as claimed), and (2) the apparatuses as claimed can be used to practice another and materially different process (which does not require all of the method steps as the process as claimed or can be used with a different method to practice another materially different process).  The claimed method does not require all structural features of the claimed system and the system can be used in a materially different method.
7.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to the other invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
For the instant case, (a) through (e) apply.
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
10.	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

12.	An attempt to reach the attorney of record was made in order to allow the applicant to make an election to the restriction but the attorney could not be reached at the time of attempt.
13.	Any claims drawn to a non-elected invention (withdrawn claims) not canceled by the applicant at the time of any allowance of any remaining claims in the application, will be canceled by the examiner at the time of the allowance of such claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
Daniel V Venne/
Senior Examiner, Art Unit 3617
1/18/2022